UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7499



WILLIAM WISE MURRAY,

                                           Petitioner - Appellant,

          versus


JOYCE FRANCIS, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:05-cv-00096)


Submitted:   December 13, 2007         Decided:     December 21, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Wise Murray, Appellant Pro Se.     Alan Gordon McGonigal,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Wise Murray, a federal prisoner, appeals the

district    court’s   order   accepting   the   recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.   Murray v. Francis, No. 2:05-cv-00096 (N.D.W. Va.

Sept. 25, 2007).       We grant Murray’s motion to supplement the

informal brief and deny the motion to appoint counsel. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -